In this case the death of Jake L. Hamon, one of the plaintiffs in error, has been suggested in this court and an order entered reviving the action. This renders it unnecessary to pass upon the preliminary question presented.
Upon the merits of the case plaintiffs have filed their brief in this court, but no brief has been filed by the defendants nor any excuse given for failure so to do. The records of this court do not show any extension of time granted to the defendants for filing brief nor any application therefor. It is a well established rule of this court that it is not required to search the record to find some theory upon which the judgment of the trial court may be sustained. Under the circumstances stated, where the brief filed by the plaintiffs reasonably sustains the assignments of error contained in the petition *Page 20 
in error, the judgment will be reversed in accordance with the prayer of the petition in error. Frost v. Hailey, 63 Okla. 19,161 P. 1174; Security Insurance Co. v. Droke, 40 Okla. 116,136 P. 430; J. Rosenbaum Grain Co. v. Higgins, 40 Okla. 181,136 P. 1073; First Nat'l Bank of Sallisaw v. Ballard,41 Okla. 553, 139 P. 293.
It is, therefore, concluded that the judgment of the trial court should be reversed and the cause remanded to the district court of Cotton county, with directions to grant a new trial in the action.
By the Court: It is so ordered.